United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-3967
                                 ___________

Beck,                                   *
                                        *
                    Appellant,          *
                                        *
       v.                               *
                                        *
Sheryl Ramstad Hvass, as the current    *
Commissioner of the Minnesota           *
Department of Corrections; Nanette      *
M. Schroeder, as the current Director   *
of the Minnesota Department of          * Appeal from the United States
Corrections Health Services Unit;       * District Court for the District
Maureen Connor, as the current Health * of Minnesota.
Services Unit Director of the           *
Minnesota Correctional Facility -       *       [UNPUBLISHED]
Stillwater; Dr. Worlali M. Nutakor,     *
as a Physician employed by              *
Correctional Medical Services           *
Incorporated and subcontracted by the *
Minnesota Department of Corrections *
to provide inmates confined at the      *
Minnesota Correctional Facility -       *
Stillwater with medical care,           *
                                        *
                    Appellees.          *
                                   ___________

                            Submitted: December 7, 2005
                               Filed: December 9, 2005
                                ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                                   ___________

PER CURIAM.

       Minnesota inmate Beck appeals the district court’s* pre-service dismissal of
Beck's 42 U.S.C. § 1983 action, under to 28 U.S.C. § 1915A, and the denial of his
Federal Rules of Civil Procedure 60(b) motion. Having reviewed the record de novo,
we conclude dismissal was proper. See Beck v. LaFleur, 257 F.3d 764, 766 (8th Cir.
2001) (prisoner must allege defendant’s personal involvement or responsibility for
constitutional violations to state § 1983 claim); Frey v. City of Herculaneum, 44 F.3d
667, 672 (8th Cir. 1995) (civil rights plaintiff cannot pursue section 1983 claim
against officials under respondeat superior theory). We also conclude the district
court did not abuse its discretion in denying Beck’s Rule 60(b) motion, see Jones v.
United States, 255 F.3d 507, 511 (8th Cir. 2001) (Rule 60(b) authorizes relief in only
most exceptional circumstances), nor did the district court abuse its discretion when
it refused to disqualify the district judge and magistrate judge assigned to Beck’s
complaint, see In re Hale, 980 F.2d 1176, 1178 & n.6 (8th Cir. 1992) (standard of
review; judge is to take into consideration all circumstances both public and private
and determine if reasonable, uninvolved observer would question judge’s
impartiality). Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Beck’s
motion for the appointment of counsel.
                        ______________________________




      *
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.

                                         -2-